Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of J.Y., a Child                       Appeal from the County Court at Law of
                                                        Bowie County, Texas (Tr. Ct. No. 20-C-
 No. 06-20-00015-CV                                     0115-CCL).        Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
                                                        Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MARCH 11, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk